UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7572



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BOBBY CARROLL COOK,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CR-94-47, CA-97-2-3)


Submitted:   July 2, 1998                  Decided:   July 30, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bobby Carroll Cook, Appellant Pro Se.     Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Cook, Nos. CR-94-47; CA-97-2-3 (N.D.W. Va.

Aug. 19, 1997). We note that viewing the evidence in the light most

favorable to the government, a rational trier of fact could find

beyond a reasonable doubt that Cook carried the firearm at issue.

See Muscarello v. United States, ___ U.S. ___, 66 U.S.L.W. 4459

(U.S. June 8, 1998); United States v. Hudgins, 120 F.3d 483, 487-88

(4th Cir. 1997); United States v. Mitchell, 104 F.3d 649, 653-54

(4th Cir. 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2